DETAILED ACTION
This is a final Office action addressing applicant’s response 29 October 2020.  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1, 2, 12, 14 and 18-33 are pending and examined.
Claims 3-11, 13 and 15-17 are cancelled.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.




Claims 14 and 18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

	Claim 18: “some” is indefinite as to the metes and bounds of its quantity in comparison to the total number of cameras.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Section 33(a) of the America Invents Act reads as follows:  
Notwithstanding any other provision of law, no patent may issue on a claim directed to or encompassing a human organism.  

Claims 22 and 23 are rejected under 35 U.S.C. 101 and section 33(a) of the America Invents Act as being directed to or encompassing a human organism.  See also Animals - Patentability, 1077 Off. Gaz. Pat. Office 24 (April 21, 1987) (indicating that human organisms are excluded from the scope of patentable subject matter under 35 U.S.C. 101).  The respective claims note that an object is a “person” (claim 22) and “operator” (claim 23).  As written, this language positively claims a human organism, which is not permitted under this heading.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.


Claims 1, 2, 12, 14, 18, 21-29 and 31-33 is/are rejected under 35 U.S.C. 103 as being unpatentable over Erickson (U.S. Publication 2018/0082682) in view of Gaber (U.S. Patent 10,397,495) and Gurel (U.S. Patent 9,588,516).
Claim 1: Erickson discloses an unmanned aerial vehicle (drone), UAV, comprising: one or more cameras (paragraph [0043], the image capture device 103), 
a controller configured to: receive image data from at least one of the one or more cameras (see paragraph [0043]: 103); determine, whether or not one or more objects being tracked by the UAV are visible in the received image (paragraph [0043] notes the image capture device focuses on a user).
Erickson does not disclose the device has one or more cameras comprising an upwards-facing camera.  Graber teaches a similar drone system that incorporates multiple cameras that face in multiple directions, including upward (Col. 3, lines 35 and 36).  It would have been obvious at the time of filing to a person having ordinary skill in the art to have multiple cameras that face different directions in order to increase the view of the drone when in use.  Erickson further does not disclose causing an alert, relating to visibility of said one or more 

Claim 2: the obvious modification of the prior art provides the UAV of Claim 1, wherein the visibility relates to visibility of a predetermined feature of the one or more objects in the received image data (as would be the result based on the function of the cameras).  2Attorney Docket No: UAV 4PATENT

Claim 12: the obvious modification of the prior art provides the UAV of Claim 1, wherein the controller is configured to distinguish between the one or more objects and at least one other object represented in the received image data (see paragraph [0093] of Erickson where the system is able to identify the different aspects of a user which meets the claimed configuration using the broadest reasonable interpretation in light of applicant’s specification; further, the object is able to autonomously navigate per paragraph [0005] which means it is able to identify objects to avoid).  


Claim 18: the obvious modification of the UAV according of Claim 1, except wherein the controller is configured to control an orientation of some or all of the one or more cameras with respect to a body of the UAV to attempt to capture image data in which the one or more objects are visible (but see Erickson, paragraph [0005] which teaches the prior art is capable of orient with respect to the user.)  The examiner takes Official notice that to have a movable camera on the system (such as one that rotates about an axis) is well known in the art of drones for viewing while a drone is in use.  

Claim 21: the obvious modification of the prior art provides the UAV of Claim 1, wherein the UAV comprises a 

Claim 22: the obvious modification of the prior art provides the UAV of Claim 1, wherein the one or more objects comprise a person (Erickson: paragraph [0005] and [0022]).  

Claim 23: the obvious modification of the prior art provides the UAV of Claim 1, wherein the one or more objects comprise the operator of the UAV (as provided in Ericson, the user is the operation, and the user is the one upon which the camera faces).  

Claim 24: the obvious modification of the prior art provides the UAV of Claim 1, except wherein the one or more objects comprise a vehicle.  The examiner takes the position that the prior art as provided has full capability of being modified to operate with vehicles (paragraph [0051] notes the device may be able to respond to “objects”, which would include vehicles using the broadest reasonable interpretation in light of applicant’s specification.)  To have the device operate with 

Claim 25: the obvious modification of the prior art provides the UAV of Claim 1, wherein the UAV is configured to recognize a gesture made by the operator of the UAV and to interpret the gesture as a control command (paragraphs [0096] and [0097] note that positions and conditions of a user and respond accordingly, and facial expressions are gestures using the broadest reasonable interpretation in light of applicant’s specification).  

Claim 26: the obvious modification of the prior art provides the UAV of Claim 1, wherein causing the alert to be notified to the operator of the UAV comprises causing the alert to be notified to the operator of the UAV via control equipment of the operator of the UAV.  The examiner takes the position that as rendered obvious and as best understood, the prior art would provide the alert through the controlling system.  

Claim 27: the obvious modification of the prior art provides the UAV of Claim 26, wherein the control equipment 

Claim 28: the obvious modification of the prior art provides the UAV of Claim 26, wherein the control equipment comprises a smartphone and/or a tablet computing device (Erickson: paragraphs [0130] and [0144]). 

Claim 29: the obvious modification of the prior art provides the UAV of claim 28, except wherein the smartphone and/or tablet computing device comprises application software to control operation of the UAV, the application software having been downloaded onto the smartphone and/or tablet computing device to enable the smartphone and/or tablet computing device to have functionality to control the operation of the UAV.  The examiner takes Official notice that having software would be necessary in order to provide the ability of the controller to operate the device.  It is well known that any device that is to be operated requires software specific to that device.

Claim 31: the obvious modification of the prior art provides the UAV of Claim 1, except wherein the one or more cameras comprise at least two upwards-facing cameras, though as rendered obvious an upward facing camera is present (see In re Harza, 274 F.2d 669 (CCPA 1960).  See MPEP §2144.04.  Two cameras would permit a greater field of view.    

Claim 32: The obvious modification of the prior art provides UAV of Claim 1, except wherein the alert comprises a visual alert (as rendered obvious by Gurel: Col. 16, lines 30-35 note that the alert would be visual.) 

Claim 33: The obvious modification of the prior art provides the UAV of Claim 1, wherein the one or more objects comprise an animal.  The examiner takes the position that the term “objects” (e.g., paragraph [0044] and [0051]) is an open ended term and the prior art has the full capability of function with objects being animals, so the examiner takes the position that it would have been obvious at the time of filing to a person having ordinary skill in the art to have the objects as animals, as animals are objects in the broadest sense, and the prior art would operate in the same manner regardless of the object as disclosed.
Claim 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Erickson in view of Richman (U.S. Patent 9,609,288).
Claim 19: Erickson discloses an unmanned aerial vehicle, UAV, comprising: 
a body (not labeled, but would be the frame of the system), 
a camera (103) 
a controller configured to: 3Attorney Docket No: UAV 4PATENT 
attempt to maintain a visual line of sight state between the UAV and one or more objects being tracked by the UAV (paragraph [0005]; e.g., the user); and 
control the orientation of the multi-directional camera with respect to the body of the UAV while the UAV is in-flight (paragraph [0005] notes that the system maintains orientation of the camera while in use), 
wherein the UAV comprises a collision-avoidance mechanism (the examiner takes the position that as the device is designed to fly autonomously and maintain visual contact with a user, a collision-avoidance mechanism must necessarily be present to avoid unwanted collision with either the user or another object.)  
While Erickson discloses a camera (103) may be used, it does not disclose two or more cameras, the two or more cameras 
Last, Erickson does not disclose wherein the UAV is a quadrotor helicopter.  Richman teaches a drone system that is a quadrotor helicopter (10 as shown in Fig. 1B).  It would have been obvious at the time of filing to a person having ordinary skill in the art to have the drone as a quadrotor helicopter, as such configurations permits precise controlling and balance of a drone.

Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Erickson in view of Graber and Richman.  

a camera (103) and 
a controller configured to: 
determine, an extent to which one or more objects identified by the UAV are visible in image data captured by at least one of the two or more cameras (paragraph [0016]); and 
control the UAV to capture image data in which said one or more objects are visible (paragraph [0016] and [0022]).
Erickson does not disclose two or more cameras, the two or more cameras comprising at least two upwards-facing cameras.  Graber teaches a similar system that has at least one upward facing camera (Col. 3, lines 35 and 36).  It would have been obvious at the time of filing to a person having ordinary skill in the art to have an upward facing camera to permit viewing in a desired direction.  Further, to have at least two upwards-facing cameras would have been obvious at the time the invention was made to a person having ordinary skill in the art as a matter of duplication of parts to have this limitation because duplication of parts has no patentable significance unless a new and unexpected result is produced.  In re Harza, 274 F.2d 669 (CCPA 1960).  See MPEP §2144.04.  Two cameras would permit a .

Claim 30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Erickson in view of Gaber, Gurel and Richman.
	Claim 30: the obvious modification of the prior art provides the UAV of Claim 1, except wherein the UAV is a quadrotor helicopter.  Richman teaches a drone system that is a quadrotor helicopter (10 as shown in Fig. 1B).  It would have been obvious at the time of filing to a person having ordinary skill in the art to have the drone as a quadrotor helicopter, as such configurations permits precise controlling and balance of a drone.
  
Response to Arguments
The following addresses applicant’s remarks/arguments dated 29 October 2020.


Amendments to the claims (page 6):
	Applicant’s amendments are noted.

Claim objections (page 6):
	Applicant’s cancellation of claim 7 renders the objection under this heading moot.

Claim rejections – 35 USC 112(b) (page 6):
	Applicant’s amendments overcome many of the issues under this heading; however, new issues under this heading arise based on the amendments made.
	Applicant’s argument with respect to claim 19 is persuasive and it is withdrawn.

Claim rejections – 35 USC 103 (page 7):
Applicant’s arguments with respect to claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.  Most of applicant’s remarks are directed to the claims as amended or to the new claims, which the examiner addressed accordingly above.  

 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM V 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darnell Jayne can be reached on 571.272.7723.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


















/WILLIAM V GILBERT/Primary Examiner, Art Unit 3649